ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment Submitted/Entered with Filing of Request for Continued Examination(RCE) dated 07/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Jonathan A. Schnayer on 8/3/22.
Instructions to amend the application were as follows:
Claim 16  to be amended as follows:
16. (Currently Amended) The method of claim 1, wherein the one or more of the left auditory stimuli patterns or the right auditory stimuli patterns includes an auditory frequency of approximately 240 Hz to 480 Hz.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a fibromyalgia treating method, comprising: administering a therapeutically effective amount … sensory stimulus that includes one or more visual stimuli and one or more auditory stimuli, wherein the sensory stimulus alternates between a first sensory stimuli including simultaneously providing a left visual stimuli pattern to a left eye of the person and a right auditory stimuli pattern to a right side of a head of the person, and a second sensory stimuli including simultaneously providing a right visual stimuli pattern to a right eye of the person and a left auditory stimuli pattern to a left side of the head of the person, wherein one or more of the left auditory stimuli patterns and the right auditory stimuli patterns comprises a sequence of stimuli patterns including a first stimuli pattern, a second stimuli pattern, wherein the first stimuli pattern includes a first pulse frequency between 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, 4.4 Hz and 6 Hz, or 6 Hz and 9 Hz, and  wherein the second stimuli pattern includes a second pulse frequency between 4.4 Hz and 9 Hz including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 1. 
As per independent Claim 26, the prior art of record fails to disclose or render obvious a fibromyalgia treating system, comprising: a headset configured to be worn on a head of a person… configured to administer a therapeutically effective amount of … sensory stimulus that includes one or more visual stimuli and one or more auditory stimuli, wherein the sensory stimulus alternates between a first sensory stimuli including simultaneously providing a left visual stimuli pattern to a left eye of the person and a right auditory stimuli pattern to a right side of a head of the person, and a second sensory stimuli including simultaneously providing a right visual stimuli pattern to a right eye of the person and a left auditory stimuli pattern to a left side of the head of the person, wherein one or more of the left auditory stimuli patterns and the right auditory stimuli patterns comprises a sequence of stimuli patterns including a first stimuli pattern, a second stimuli pattern, and a third stimuli pattern, wherein the first stimuli pattern includes a first pulse frequency between 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, 4.4 Hz and 6 Hz, or 6 Hz and 9 Hz, and wherein the second stimuli pattern includes a second pulse frequency between 4.4 Hz and 9 Hz including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 26. 
US 20170143935 A1 to Hanbury; Richard discloses medical devices and methods to providing auditory and/or auditory stimuli to a subject to treat various neurological disorders or conditions and/or to provide performance enhancement. More specifically, Hanbury discloses visual and auditory stimuli that are provided to a patient to treat various neurological disorders or conditions and/or to provide improved mental or physical performance. The visual and auditory stimuli are provided by a wearable headset or sleep mask that may be comfortably worn by a user, such as in bed to induce sleep. The wearable headset or sleep mask is operated by a personal computing device of the user, such as smartphone, having downloaded and active thereon a control application or app for the therapy. The wearable headset or sleep mask also concurrently provides tactile stimuli, and the tactile stimulus is provided from bone conduction transducers that concurrently provides the auditory stimuli.
US 20090156886 A1 to Burgio; Paul A. et al. discloses an automated method and system for providing therapy to a patient comprising: a headset having visual stimulating means for providing visual stimulation to a patient; a stimulator having tactile stimulating means for providing tactile stimulation to a patient and a programmable controller operably connected to the visual stimulating means in order to provide instructions for providing visual stimulation to the patient. Burgio’s treatment system is disclosed as being  applicable to treat neurological diseases such as  fibromyalgia, depression, and anxiety.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent method claim 1 and independent system claim 26  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-5, 10, 12-21, 23-25 which depend upon independent base claim 1, dependent claims 2-5, 10, 12-21, 23-25 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claim 27 which depend upon independent base claim 26, dependent claim 27are allowable due to their direct/indirect dependency on allowable base claim 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            August 3, 2022